NOTICE OF ALLOWABILITY
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/20/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a DIV of 15/488,336 filed on 04/14/2017 which is a CON of PCT/CN2016/078678 filed on 04/07/2016. 

Affidavit/Declaration
The amendments and declaration under 37 CFR 1.132 filed on 11/20/2020 is sufficient to overcome the previous office action’s obviousness rejection over Kim, Freyman, and Van Epps. 

Reasons for Allowance
	For the reasons of record and reiterated herein for clarity, a search of the prior arts does not reveal any disclosures that teaches or suggests the independent claim’s limitations of: a bio-
	Secondary Considerations of Non-Obviousness: the declaration under 37 C.F.R. §1.132 by Xiao Zuo filed on 11/20/2020 provides objective evidence of unexpected results demonstrating criticality of the claimed range of “25-5,000 cells” within the core-shell bio-block.

    PNG
    media_image1.png
    344
    834
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    357
    761
    media_image2.png
    Greyscale

Only the Small Bio-block #2 (33 cells/bio-block) and Large Bio-Block #3 (5,000 cells/bio-block) showed both high cell viability (>90%) and complete fusion of bio-blocks after incubation for 7 days, which are required to generate an integrated and functional tissue construct using the bio-
	The present application demonstrates that the core-shell bio-block with a hardness of 0.01-0.4 GPa and a modulus of elasticity of 0.01-100 MPa has sufficient mechanical strength so that three-dimensional deposition by a 3D bio-printer can be achieved, yet the hard shell degrades at a rate that allows the cells within the core to proliferate and form contacts between bio-blocks, generating an integrated functional tissue. Accordingly, the subject matter, as a whole, would not have been prima facie obvious to one of ordinary skill in the art.

Notice of Pertinent Art
	KR-101472045B1 (cited in the IDS filed on 05/02/2019) is considered of pertinent art which teaches a core-shell fibrous cell carrier which includes: a core having a cell and collagen; and a shell including alginate for regenerating bones or cartilage (see abstract). However, the reference does not teach “wherein the bio-block has sufficient mechanical strength so that three-dimensional deposition by a 3D bio-printer can be achieved; wherein the bio-block has a hardness of 0.01-0.4 GPa and a modulus of elasticity of 0.01-100 MPa” as required by the base claim’s last limitations. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NGHI V NGUYEN/Primary Examiner, Art Unit 1653